            Case 2:19-cv-05026-MAK Document 4 Filed 12/20/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANGELA PALUMBO                                     CIVIL ACTION

                       v.                           NO. 19-5026

 PORCINI INC., et al.



                                            ORDER
        AND NOW, this 20th day of December 2019, upon considering the Plaintiffs unopposed

Motion to approve a settlement agreement under the Fair Labor Standards Act (ECF Doc. No. 3)

with attached Settlement Agreement (ECF Doc. No. 3-2) and having found the Settlement

Agreement describing a promise to pay compensation to the Plaintiff (ECF Doc. No. 3-2) in

exchange for a general release of statutory rights and possible common law recovery unrelated to

wage and hour claims but also permitting a party to seek injunctive relief to preclude disclosure of

the terms of the settlement, represents a fair and reasonable settlement of a bona fide dispute

between the parties under the Fair Labor Standards Act including payment of reasonable attorney

fees to Plaintiffs counsel with necessary and limited costs and the Settlement Agreement

otherwise furthers the Act's implementation in the workplace, but finding confidentiality is not

warranted when the Settlement Agreement is published on the docket (ECF Doc. No. 3-2), and

confidentiality is also contrary to the Act's purpose, it is ORDERED the parties' joint Motion to

approve (ECF Doc. No. 3) is GRANTED as modified to recognize the waiver of confidentiality

and inability to enforce given the public filing:

       1.      The Settlement Agreement (ECF Doc. No. 3-2) is approved as a fair and

reasonable settlement of a bona fide dispute;
             Case 2:19-cv-05026-MAK Document 4 Filed 12/20/19 Page 2 of 2



        2.      The parties' promises of mutual confidentiality enforceable by court action is

waived by the public filing of the settlement agreement and otherwise may not be enforced to

penalize a party for breach of the confidentiality promise waived by the parties' required filing of

a settlement for our review under the Fair Labor Standards Act 1;

       3.       The case is dismissed with prejudice based on the specific promises in the

Settlement Agreement; and,

       4.       The Clerk of Court shall close this case.




1
  Confidentiality in FLSA settlements is generally disfavored, particularly when breach of the
confidentiality may allow the employer to retaliate. Compare Schwartz v. Pennsylvania State
University, No. 15-2176, 2017 WL 1386251, at *5 (M.D. Pa. Apr. 18, 2017) (employer agreed not
to retaliate for a breach of confidentiality).


                                                 2
